EXHIBIT 10.1



 
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of September 16,
2009, by and between Medis Technologies Ltd., a Delaware corporation (the
“Company”), and the one or more subscribers listed on Schedule I hereto (each a
“Subscriber” and collectively, the “Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase for an aggregate of $620,000
(the “Purchase Price”) (i) $657,200 principal amount (“Principal Amount”) of
secured  promissory notes of the Company (“Note” or “Notes”), a form of which is
annexed hereto as Exhibit A, convertible into shares of the Company’s Common
Stock, $0.01 par value (the “Common Stock”) at a per share conversion price set
forth in the Notes (“Conversion Price”); and (ii) share purchase warrants (the
“Warrants”) in the form attached hereto as Exhibit B1, to purchase shares of the
Company’s Common Stock (the “Warrant Shares”) (the “Offering”).  The Notes,
shares of Common Stock issuable upon conversion of the Notes (the “Conversion
Shares”), the Warrants and the Warrant Shares (including the Common Stock
purchase warrants issuable upon exercise of the Warrants (“Special Warrants”, a
form of which is annexed hereto as Exhibit B2), and the Common Stock issuable
upon exercise of the Special Warrants are collectively referred to herein as the
“Securities”; and
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1.           Closing Date.   The “Closing Date” shall be the date that the
Purchase Price is transmitted by wire transfer or otherwise credited to or for
the benefit of the Company. The consummation of the transactions contemplated
herein shall take place at the offices of Grushko & Mittman, P.C., 551 Fifth
Avenue, Suite 1601, New York, New York 10176, upon the satisfaction or waiver of
all conditions to closing set forth in this Agreement.   Subject to the
satisfaction or waiver of the terms and conditions of this Agreement, on the
Closing Date, Subscribers shall purchase and the Company shall sell to
Subscribers the Notes and Warrants as described in Section 2 of this Agreement.


2.           Notes and Warrants.


(a)           Notes.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase and the Company shall sell to the Subscriber a Note in the Principal
Amount designated on Schedule I hereto for such Subscriber’s Purchase Price
indicated thereon.


(b)           Warrants.  On the Closing Date, the Company will issue and deliver
the Warrants to the Subscribers.  One and one half Warrants will be issued for
each Share which would be issued on the Closing Date assuming the complete
conversion of the Notes on the Closing Date at the conversion price set forth in
the Note (“Conversion Price”) as of the Closing Date.  The exercise price to
acquire a Warrant Share upon exercise of a Warrant shall be equal to the closing
price of the Common Stock on the trading day immediately preceding the Closing
Date, subject to reduction as described in the Warrants.  The Warrants shall be
exercisable until five

--------------------------------------------------------------------------------


(5) years after the issue date of the Warrants.  As employed in this Agreement,
the term Warrants include the Special Warrants and the term Warrant Shares
includes the Common Stock issuable upon exercise of the Special Warrants, unless
specifically indicated otherwise.


(c)           Allocation of Purchase Price.   The Purchase Price will be
allocated among the components of the Securities so that each component of the
Securities will be fully paid and non-assessable.


3.           Security Interest.   The Subscribers will be granted a security
interest in the assets of the Company including ownership of the Subsidiaries
(as defined in Section 5(a) of this Agreement), and in the assets of the
Subsidiaries (other than those of Cell Kinetics Ltd.), which security interest
will be memorialized in a “Security Agreement,” a form of which is annexed
hereto as Exhibit D.   The Subsidiaries (other than Cell Kinetics Ltd.) will
guaranty the Company’s obligations under the Transaction Documents as defined in
Section 5(c).   Such guaranties will be memorialized in a “Subsidiary Guaranty”,
the form of which is annexed hereto as Exhibit E.  The Company will execute such
other agreements, documents and financing statements reasonably requested by the
Subscribers, which may be filed at the Company’s expense with the jurisdictions,
states and counties designated by the Subscribers. The Company will also execute
all such documents reasonably necessary in the opinion of the Subscribers to
memorialize and further protect the security interest described herein which
will be prepared and filed at the Company’s expense with the jurisdictions,
states and filing offices designated by the Subscribers.


                             4.           Subscriber Representations and
Warranties.  Each of the Subscribers hereby represents and warrants to and
agrees with the Company that:


(a)           Organization and Standing of the Subscriber.  Subscriber is a
corporation, limited liability company, partnership, trust or other entity, it
is duly organized, validly existing and in good standing  under the laws of the
jurisdiction of its organization.


(b)           Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents and to purchase the Note and Warrant being sold to it hereunder.  The
execution, delivery and performance of this Agreement and the other Transaction
Documents by Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or other action, and no further consent or authorization of Subscriber
or its Board of Directors or other management or governing body or equityholders
is required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and, when delivered by Subscriber, will constitute valid
and binding obligations of Subscriber, enforceable against Subscriber in
accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by Subscriber
of the transactions contemplated hereby and thereby or relating hereto do not
and will not (i) result in a violation of Subscriber’s charter documents, bylaws
or other organizational documents, if applicable, (ii) conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under any agreement to which Subscriber is a party, nor
(iii) result in a violation of any law, rule, or regulation, or any order,
judgment or decree of any court or governmental agency applicable to Subscriber
or its properties (except for such conflicts, defaults and violations as would
not, individually or in the aggregate, have a material adverse effect on
Subscriber).  Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Transaction Documents  nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

--------------------------------------------------------------------------------




(d)          Information on Company.   Such Subscriber has been furnished with
or has had access at the EDGAR Website of the Commission to the Company's Form
10-K filed on March 31, 2009 for the fiscal year ended December 31, 2008, and
the financial statements included therein for the year ended December 31, 2008,
together with all subsequent filings made with the Commission available at the
EDGAR website until two days before the Closing Date (hereinafter referred to
collectively as the "Reports").  In addition, such Subscriber may have received
in writing from the Company such other information concerning its operations,
financial condition and other matters as such Subscriber has requested in
writing, identified thereon as OTHER WRITTEN INFORMATION (such other information
is collectively, the "Other Written Information"), and considered all factors
such Subscriber deems material in deciding on the advisability of investing in
the Securities.


(e)           Information on Subscriber.   Subscriber is, and will be at the
time of the conversion of the Notes and exercise of the Warrants, an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Subscriber has the authority and is duly
and legally qualified to purchase and own the Securities.  Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.  The information set forth on Schedule I hereto regarding
Subscriber is accurate.


(f)           Purchase of Notes and Warrants.  On the Closing Date, each
Subscriber will purchase its Note and Warrants as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


(g)          Compliance with Securities Act.   Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.


(h)          Conversion Shares and Warrant Shares Legend.  The Conversion Shares
and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL

--------------------------------------------------------------------------------


(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY ACCEPTABLE
TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


(i)           Notes and Warrants Legend.  The Notes and Warrants shall bear the
following legend:
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE –OR-EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
FORM REASONABLY ACCEPTABLE TO THE COMMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”
 
(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to Subscriber by the Company.  At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(k)          Restricted Securities.   Subscriber understands that the Securities
have not been registered under the 1933 Act and Subscriber will not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available.  Notwithstanding anything to
the contrary contained in this Agreement, Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity.  Affiliate includes each
Subsidiary of the Company.  For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

--------------------------------------------------------------------------------




(l)           No Governmental Review.  Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)         Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)          Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
(o)          Regulatory History.  Subscriber represents that neither it nor any
of its Affiliates has ever been (a) indicted or convicted of a felony or
convicted of a misdemeanor involving moral turpitude or misrepresentation,
including a plea of guilty or nolo contendere, or (b) the subject of an
investigation, suit, action or other enforcement effort commenced or undertaken
by any governmental authority or regulatory agency or body, including any such
investigation, suit, action or enforcement effort alleging one or more
violations of law, rules or regulations applicable to such Subscriber, its
Affiliates or their respective properties or assets.
 
5.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect.  For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, properties or business of the Company and its Subsidiaries taken as
a whole.  For purposes of this Agreement, “Subsidiary” means, with respect to
any entity at any date, any corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity of which more than 30% of (i) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.  As of the Closing Date, all of the
Company’s Subsidiaries and the Company’s ownership interests therein are set
forth on Schedule 5(a).
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)           Authority; Enforceability.  This Agreement, the Notes, Warrants,
Security Agreement, and any other agreements delivered together with this
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and are valid and
binding agreements of the Company enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights generally and to general principles of equity.  The Company
has full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.

--------------------------------------------------------------------------------


 
(d)          Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Securities) are set forth on Schedule 5(d).  Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of the Subsidiaries.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company is described on Schedule
5(d).  There are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock.
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body including the Israel Office of the Chief
Scientist, or arbitrator having jurisdiction over the Company, or any of its
Affiliates, the Principal Market or the Company's shareholders is required for
the execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Securities.  The
Transaction Documents and the Company’s performance of its obligations
thereunder have been approved by the Company’s Board of Directors.  No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority in the
world, including without limitation, the United States, or elsewhere is required
by the Company or any Affiliate of the Company in connection with the
consummation of the transactions contemplated by this Agreement, except (i) such
filings, if any, required to be made pursuant to Section 4(2) or Section 4(6) of
the 1933 Act or Regulation D promulgated thereunder, and (ii) such filings, if
any, required to be made pursuant to applicable state securities laws, or (iv)
such  as would not otherwise have a Material Adverse Effect or the consummation
of any of the other agreements, covenants or commitments of the Company or any
Subsidiary contemplated by the other Transaction Documents. Any such
qualifications and filings will, in the case of qualifications, be effective on
the Closing and will, in the case of filings, be made within the time prescribed
by law.
 
(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, except as set
forth on Schedule 5(f), neither the issuance and sale of the Securities nor the
performance of the Company’s obligations under this Agreement and all other
agreements entered into by the Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of Subscribers as described herein; or
 
(iii)          result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or

--------------------------------------------------------------------------------


 
              (iv)           result in the triggering of any rights of first
refusal, rights of participation, piggy-back or other registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.
 
(g)           The Securities.  The Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Conversion Shares upon conversion of the Notes, and the
Warrant Shares upon exercise of the Warrants, such Conversion Shares and Warrant
Shares will be duly and validly issued, fully paid and non-assessable and if
registered pursuant to the 1933 Act and resold pursuant to an effective
registration statement or pursuant to Rule 144 under the Act will be free
trading, unrestricted and unlegended;
 
(iii)          will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company;
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
               (v)            assuming the representations and warranties of the
Subscribers as set forth in Section 4 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.
 
(h)           Litigation.  Except as set forth on Schedule 5(h), there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the complete and timely performance
by the Company of its obligations under the Transaction Documents.  Except as
disclosed in the Reports, there is no pending or, to the best knowledge of the
Company, basis for or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a Material Adverse Effect.
 
(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.
 
(j)           Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since December 31, 2008 and
except as disclosed in the Reports and Other Written Information or in Schedule
5(j), there has been no Material Adverse Event relating to the Company's
business, financial condition or affairs.  The Reports and Other Written
Information including the financial statements included therein do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances and when made.

--------------------------------------------------------------------------------


 
(k)          Left intentionally blank.
 
(l)           Defaults.  Except as set forth in Schedule 5(l), the Company is
not in violation of its articles of incorporation or bylaws.  Except as set
forth in Schedule 5(l), the Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a Material Adverse Effect.
 
(m)         Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security of the Company nor solicited any offers to
buy any security of the Company under circumstances that would cause the offer
of the Securities pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Pink OTC Market.  No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Securities to be integrated with other offerings which would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Securities that would impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.
 
(n)          No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(o)          No Undisclosed Liabilities.  Except as disclosed in the Reports or
as set forth on Schedule 5(o), the Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company businesses since December 31, 2008 and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(p)          No Undisclosed Events or Circumstances.  Since December 31, 2008,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.
 
(q)          Banking.  Schedule 5(q) contains a list of all financial
institutions at which the Company and Subsidiaries maintain deposit, checking
and other accounts. The list includes the accurate addresses of such financial
institutions and account numbers of such accounts.
 
(r)           Dilution.   The Company's executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the

--------------------------------------------------------------------------------


Securities is in the best interests of the Company.  The Company specifically
acknowledges that its obligation to issue the Conversion Shares upon conversion
of the Notes and the Warrant Shares upon exercise of the Warrants is binding
upon the Company and enforceable regardless of the dilution such issuance may
have on the ownership interests of other shareholders of the Company or parties
entitled to receive equity of the Company.
 
(s)          No Disagreements with Accountants and Lawyers. There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(t)           Investment Company.   Neither the Company nor any Subsidiary is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


(u)          Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(v)          Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and has a class of
Common Stock registered pursuant to Section 12(b) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” nor a “former shell company” as those terms are employed in Rule 144
under the 1933 Act.


(w)         Listing.  The Company's Common Stock is quoted on the Pink OTC
Markets Inc. (the “Pink Sheets”) under the symbol MDTL.  The Company has not
received any pending oral or written notice that its Common Stock is not
eligible nor will become ineligible for quotation on the Pink Sheets nor that
its Common Stock does not meet all requirements for the continuation of such
quotation and (ii) the Company satisfies all the requirements for the continued
quotation of its Common Stock on the Pink Sheets.


(x)          DTC Status.   The Company’s transfer agent is a participant in, and
the Common Stock is eligible for transfer pursuant to, the Depository Trust
Company Automated Securities Transfer Program. The name, address, telephone
number, fax number, contact person and email address of the Company transfer
agent is set forth on Schedule 5(x) hereto.


(y)          Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (l), (o), (p), (q), (s), (t) and (u) of this Agreement, as same relate or
could be applicable to each Subsidiary.  All representations made by or relating
to the Company of a historical or prospective nature and all undertakings
described in Sections 9(g) through 9(l) shall relate, apply and refer to the
Company and its predecessors and successors.  The Company represents that it
owns all of the equity of the Subsidiaries and rights to receive equity of the
Subsidiaries identified on Schedule 5(a), free and clear of all liens,
encumbrances and claims, except as set forth on Schedule 5(a) and any liens
arising out of this Transaction.  No person or entity other than the Company has
the right to receive any equity interest in the Subsidiaries.  The Company
further represents that the Subsidiaries have not been known by any other name
for the prior five years, except as set forth on Schedule 5(a).

--------------------------------------------------------------------------------




(z)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
(AA)       Survival.  The foregoing representations and warranties shall survive
the Closing Date.
 
6.            Regulation D Offering/Legal Opinion.  The offer and issuance of
the Securities to the Subscribers is being made pursuant to the exemption from
the registration provisions of the 1933 Act afforded by Section 4(2) or Section
4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On
the Closing Date, the Company will provide an opinion reasonably acceptable to
the Subscribers from the Company's legal counsel opining on the availability of
an exemption from registration under the 1933 Act as it relates to the offer and
issuance of the Securities and other matters reasonably requested by
Subscribers.  A form of the legal opinion is annexed hereto as Exhibit G.  The
Company will provide, at the Company's expense, to the Subscriber such other
legal opinions, if any, as are reasonably necessary in each Subscriber’s opinion
for the issuance and resale of the Conversion Shares and Warrant Shares pursuant
to an effective registration statement, Rule 144 under the 1933 Act or other
available exemption from registration.


                             7.1.         Conversion of Notes.


(a)          Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel, to assure that the Company's transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock with respect to the transactions
contemplated hereby and that the certificates representing such shares shall
contain no legend other than the legend set forth in Section 4(h).  If and when
a Subscriber sells the Conversion Shares, assuming (i) a registration statement
including such Conversion Shares for registration has been filed with the
Commission, is effective and the prospectus, as supplemented or amended,
contained therein is current and (ii) Subscriber or its agent confirms in
writing to the transfer agent that Subscriber has complied with the prospectus
delivery requirements, the Company will reissue the Conversion Shares without
restrictive legend and the Conversion Shares will be free-trading, and freely
transferable.  In the event that the Conversion Shares are sold in a manner that
complies with Rule 144 promulgated under the 1933 Act, the Company will promptly
instruct its counsel to issue to the transfer agent an opinion permitting
removal of the legend indefinitely, provided that Subscriber delivers all
reasonably requested representations in support of such opinion.


(b)          Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, if any, or part thereof, by telecopying or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company's Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by

--------------------------------------------------------------------------------


Subscriber within five (5) business days after the Conversion Date (such fifth
day being the "Delivery Date").  In the event the Conversion Shares are
electronically transferable, then delivery of the Shares must be made by
electronic transfer provided request for such electronic transfer has been made
by the Subscriber.   A Note representing the balance of the Note not so
converted will be provided by the Company to Subscriber if requested by
Subscriber, provided Subscriber delivers the original Note to the Company prior
thereto.


(c)          The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares
within seven (7) business days after the Delivery Date, the relevant Subscriber
will be entitled to revoke all or part of the relevant Notice of Conversion by
delivery of a notice to such effect to the Company whereupon the Company and
Subscriber shall each be restored to their respective positions immediately
prior to the delivery of such notice, except that the damages payable in
connection with the Company’s default shall be payable through the date notice
of revocation or rescission is given to the Company.


7.2.         Maximum Conversion.  A Subscriber shall not be entitled to convert
on a Conversion Date that amount of a Note nor may the Company make any payment
including principal, interest, if any, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber may increase the
permitted beneficial ownership amount up to 9.99% upon and effective after 61
days prior written notice to the Company.  Subscriber may allocate which of the
equity of the Company deemed beneficially owned by Subscriber shall be included
in the 4.99% amount described above and which shall be allocated to the excess
above 4.99%.


7.3.         Injunction Posting of Bond.  In the event a Subscriber shall elect
to convert a Note or part thereof, the Company may not refuse conversion based
on any claim that Subscriber or any one associated or affiliated with Subscriber
has been engaged in any violation of law, or for any other reason, unless, a
final non-appealable injunction from a court made on notice to Subscriber,
restraining and or enjoining conversion of all or part of such Note shall have
been sought and obtained by the Company or the Company has posted a surety bond
for the benefit of Subscriber in the amount of 120% of the outstanding principal
and accrued but unpaid interest, if any, of the Note, or aggregate purchase
price of the Conversion Shares which are sought to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to Subscriber to the
extent the judgment or decision is in Subscriber’s favor.


              7.4.         Buy-In.   In addition to any other rights available
to Subscribers, if the Company fails to deliver to a Subscriber Conversion
Shares by the Delivery Date and if after the Delivery Date Subscriber or a
broker on Subscriber’s behalf purchases (in an open market transaction or
otherwise) shares of Common Stock to

--------------------------------------------------------------------------------


deliver in satisfaction of a sale by Subscriber of the Common Stock which
Subscriber was entitled to receive upon such conversion (a “Buy-In”), then the
Company shall pay to Subscriber (in addition to any remedies available to or
elected by the Subscriber) the amount by which (A) Subscriber's total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (B) the aggregate principal and/or interest (if any)amount
of the Note for which such conversion request was not timely honored together
with interest thereon at a rate of 15% per annum, accruing until such amount and
any accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, if any, the Company shall be required to pay
Subscriber $1,000 plus interest. Subscriber shall provide the Company written
notice and evidence indicating the amounts payable to Subscriber in respect of
the Buy-In.


7.5.         Adjustments.   The Conversion Price, Warrant exercise price and
amount of Conversion Shares and Warrant Shares shall be equitably adjusted and
as otherwise described in this Agreement, the Notes and Warrants.
 
7.6.         Redemption.    The Note shall not be redeemable or callable by the
Company, except as described in the Note.


8.            Fees.
 
(a)          Broker.   The Company on the one hand, and each Subscriber (for
himself only) on the other hand, agree to indemnify the other against and hold
the other harmless from any and all liabilities to any persons other than
Chardan Capital Markets LLC (the “Broker”), claiming brokerage commissions,
finder’s fees or due diligence fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby or in connection with any
investment in the Company at any time, whether or not such investment was
consummated and arising out of such party’s actions.  The Company represents
that there are no parties entitled to receive fees, commissions, due diligence
fees, or similar payments in connection with the Offering except as described on
Schedule 8(a).  The Company is solely responsible for payment of the fees and
the issuance of the warrants described on Schedule 8(a).


              (b)          Subscriber’s Legal Fees.   The Company shall pay the
Subscriber $50,000 (“Legal Fees”) as reimbursement for legal services rendered
for the Subscriber in connection with this Agreement (the “Offering”) and for
expenses incurred by Subscribers in connection with the Offering relating to the
security interest described in Section 3 of this Agreement.


(c)          Due Diligence Fee.   The Company will pay a due diligence fee (“Due
Diligence Fee”) to Iroquois Master Fund Ltd. in the amount of $70,000.  The Due
Diligence Fee shall be payable in cash at Closing.


9.            Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)          Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale

--------------------------------------------------------------------------------


or delivery of any of the Securities, except as may be required by any
applicable federal or state securities laws and unless contemporaneous notice of
such instruction is given to the Subscribers.
 
(b)          Listing/Quotation.  The Company shall promptly secure the quotation
or listing of the Conversion Shares and Warrant Shares upon each national
securities exchange, or automated quotation system upon which the Company’s
Common Stock is quoted or listed and upon which such Conversion Shares and
Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Notes and
Warrants are outstanding.  The Company will maintain the quotation or listing of
its Common Stock on the American Stock Exchange, Nasdaq Capital Market, Nasdaq
Global Market, Nasdaq Global Select Market, OTC Bulletin Board, Pink OTC Market
, or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock (the “Principal
Market”), and will comply in all respects with the Company's reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable. The Company will provide Subscribers with copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market.  As of the date of this Agreement, the
Pink OTC Market or “Pink Sheets” is the Principal Market.  The Company
undertakes that from and after thirty days after the Closing Date, the American
Stock Exchange, Nasdaq Capital Market, Nasdaq Global Market, Nasdaq Global
Select Market or OTC Bulletin Board will be the Principal Market.  As of thirty
days after Closing, the Pink Sheets will no longer be included in the definition
of Principal Market.
 
(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.
 
(d)           Filing Requirements.  From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i), or (ii) the Notes and Warrants are no longer outstanding
(the date of such latest occurrence being the “End Date”), the Company will (A)
cause its Common Stock to continue to be registered under Section 12(b) or 12(g)
of the 1934 Act, (B) comply in all respects with its reporting and filing
obligations under the 1934 Act, (C) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(b) or 12(g) of the 1934 Act, if the Company is not
subject to such reporting requirements, and (D) comply with all requirements
related to any registration statement filed pursuant to this Agreement.  The
Company will use its best efforts not to take any action or file any document
(whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date.  Until
the End Date, the Company will continue the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market.  The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D and to provide a copy thereof to
Subscribers promptly after such filing.
 
(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for working capital.  The Purchase Price
may not and will not be used for payment of financing related debt, redemption
of outstanding notes or equity instruments of the Company nor non-trade
obligations outstanding on the Closing Date.  For so long as any Note is
outstanding, the Company will not prepay any financing related debt obligations,
except in respect of the Notes or with respect to equipment payments, nor redeem
any equity instruments of the Company, in either case, without the prior consent
of the Subscribers.  

--------------------------------------------------------------------------------


 
(f)           Reservation.  Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 125% of the amount of Common Stock
necessary to allow Subscribers to be able to convert the entire Notes and 100%
of the amount of Warrant Shares issuable upon exercise of the Warrants
(“Required Reservation”). Failure to have sufficient shares reserved pursuant to
this Section 9(f) at any time shall be a material default of the Company’s
obligations under this Agreement and an Event of Default under the Notes.  If at
any time Notes and Warrants are outstanding the Company has insufficient Common
Stock reserved on behalf of the Subscribers in an amount less than 115% of the
amount necessary for full conversion of the outstanding Notes principal and
interest at the conversion price that would be in effect on every such date and
100% of the Warrant Shares (“Minimum Required Reservation”), the Company will
promptly reserve the Minimum Required Reservation, or if there are insufficient
authorized and available shares of Common Stock to do so, the Company will take
all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen business days after
the first day the Company has less than the Minimum Required Reservation.  The
Company agrees to provide notice to the Subscribers not later than three days
after the date the Company has less than the Minimum Required Reservation
reserved on behalf of the Subscriber.
 
(g)           DTC Program.  At all times that Notes or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock, Conversion
Shares and Warrant Shares a participant in the Depository Trust Company
Automated Securities Transfer Program.
 
(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(i)           Insurance.  From the date of this Agreement and until the End
Date, the Company will keep its assets which are of an insurable character
insured by financially sound and reputable insurers against loss or damage by
fire, explosion and other risks customarily insured against by companies in the
Company’s line of business and location, in amounts and to the extent and in the
manner customary for companies in similar businesses similarly situated and
located and to the extent available on commercially reasonable terms; provided
that the Company shall not be obligated to secure and maintain products
liability insurance until such time as the Company enters into written sale and
distribution agreements with one or more distributors of the Company’s products
that provide minimum aggregate annual revenues to the Company of at least
$100,000.
 
(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(k)          Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.
 
(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses

--------------------------------------------------------------------------------


and other rights to use intellectual property owned or possessed by it and
reasonably deemed to be necessary to the conduct of its business, unless it is
sold for value. Schedule 9(l) hereto identifies all of the intellectual property
owned by the Company and Subsidiaries.
 
(m)         Properties.  From the date of this Agreement and until the End Date,
the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent to do so under the circumstances.
 
(n)           Confidentiality/Public Announcement.   From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K and the registration statement or
statements regarding the Subscribers’ Securities or in correspondence with the
Commission regarding same, it will not disclose publicly or privately the
identity of the Subscribers unless expressly agreed to in writing by Subscribers
or only to the extent required by law and then only upon not less than three
days prior notice to Subscribers.  In any event and subject to the foregoing,
the Company undertakes to file a Form 8-K describing the Offering not later than
the third (3rd) business day after the Closing Date.  Prior to the filing date
of such Form 8-K, a draft in the final form will be provided to Subscribers for
Subscribers’ review and approval.  In the Form 8-K, the Company will
specifically disclose the amount of Common Stock outstanding immediately after
the Closing.  Upon  delivery by the Company to the Subscribers after the Closing
Date of any notice or information, in writing, electronically or otherwise, and
while a Note, Conversion Shares or Warrants are held by Subscribers, unless the 
Company has in good faith determined that the matters relating to such notice do
not constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within one business day after any such delivery
publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that Subscribers elects not to receive
such information.   In such case, the Company will not deliver such information
to Subscribers.  In the absence of any such indication, Subscribers shall be
allowed to presume that all matters relating to such notice and information do
not constitute material, nonpublic information relating to the Company or
Subsidiaries.
 
              (o)          Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
9(n) above, neither it nor any other person acting on its behalf will at any
time provide Subscribers or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto Subscribers shall have agreed in writing to accept such
information.  The Company understands and confirms that Subscribers shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.


    (p)         Negative Covenants.   So long as a Note is outstanding, without
the consent of the Subscribers, the Company will not and will not permit any of
its Subsidiaries to directly or indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease

--------------------------------------------------------------------------------


having substantially the same economic effect as any of the foregoing, and the
filing of, or agreement to give, any financing statement perfecting a security
interest under the Uniform Commercial Code or comparable law of any
jurisdiction) (each, a “Lien”) upon any of its property, whether now owned or
hereafter acquired except for:  (A) the Excepted Issuances (as defined in
Section 12(b) hereof), and (B) (a) Liens imposed by law for taxes that are not
yet due or are being contested in good faith and for which adequate reserves
have been established in accordance with generally accepted accounting
principles; (b) carriers’, warehousemen’s, mechanics’, material men’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or that are being contested in good faith and by appropriate proceedings; (c)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) Liens created with respect to the financing of the purchase of new
property in the ordinary course of the Company’s business up to the amount of
the purchase price of such property; (f) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property, and (g) the liens described on Schedule 9(p) hereto (each of (a)
through (g), a “Permitted Lien”);


                                           (ii)           amend its certificate
of incorporation, bylaws or its charter documents so as to materially and
adversely affect any rights of the Subscribers (an increase in the amount of
authorized shares and an increase in the number of directors will not be deemed
adverse to the rights of the Subscribers);


(iii)          repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)          engage in any transactions with any officer, director, employee or
any Affiliate of the Company, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000 other than (i) for payment of salary, or fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company, (iii) for other employee benefits, including stock option agreements
under any stock option plan of the Company, and (iv) transactions and
arrangements which the Company has entered into prior to the date hereof and
which have been disclosed in the Reports; or


(v)           prepay or redeem any financing related debt or past due
obligations or securities outstanding as of the Closing Date, or past due
obligations (except with respect to vendor obligations, or any such obligations
which in management’s good faith, reasonable judgment must be repaid to avoid
disruption of the Company’s businesses); or
 
(vi)          issue any Common Stock or other equity of the Company or right to
receive equity of the Company pursuant to Section 3(a)(10) under the Act except
to Subscribers or their Affiliates.
 
(q)          Offering Restrictions.   For so long as the Notes are outstanding,
the Company will not enter into any Equity Line of Credit or similar agreement,
nor issue nor agree to issue any floating or Variable Priced Equity Linked
Instruments nor any of the foregoing or equity with price reset rights
(collectively, the “Variable Rate Restrictions”).   For purposes hereof, “Equity
Line of Credit” shall include any transaction involving a written agreement
between the Company and an investor or underwriter whereby the Company has the
right to “put” its securities to the investor or underwriter over an agreed
period of time and at an agreed price or

--------------------------------------------------------------------------------


price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions).
 
(r)           Seniority.   Except for Permitted Liens, until the Notes are fully
satisfied or converted, the Company shall not grant nor allow any security
interest to be taken in any assets of the Company or any Subsidiary or any
Subsidiary’s assets; nor issue any debt, equity or other instrument which would
give the holder thereof directly or indirectly, a right in any assets of the
Company or any Subsidiary or any right to payment equal to or superior to any
right of the Subscribers as holders of the Notes in or to such assets or
payment, nor issue or incur any debt not in the ordinary course of business.
 
(s)           Notices.   For so long as the Subscribers hold any Securities, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.
 
(t)           Transactions With Insiders.  So long as the Notes are outstanding,
the Company shall not, and shall cause each of its Subsidiaries not to, enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment, or
arrangement relating to the sale, transfer or assignment of any of the Company’s
tangible or intangible assets with any of its Insiders (as defined below)(or any
persons who were Insiders at any time during the previous two (2) years), or any
Affiliates (as defined below) thereof, or with any individual related by blood,
marriage, or adoption to any such individual.  For the avoidance of doubt, the
foregoing sentence shall not apply to or in any way restrict the Company from
performing its obligations under or with respect to transactions or arrangements
entered into prior to the date hereof that have been disclosed in the
Reports.   “Affiliate” for purposes of this Section 9(t) means, with respect to
any person or entity, another person or entity that, directly or indirectly, (i)
has a ten percent (10%) or more equity interest in that person or entity, (ii)
has ten percent (10%) or more common ownership with that person or entity, (iii)
controls that person or entity, or (iv) shares common control with that person
or entity.  “Control” or “Controls” for purposes hereof means that a person or
entity has the power, direct or indirect, to conduct or govern the policies of
another person or entity.  For purposes hereof, “Insiders” shall mean any
officer, director or manager of the Company, including but not limited to the
Company’s president, chief executive officer, chief financial officer and chief
operations officer, and any of their affiliates or family members.
 
10.          Covenants of the Company Regarding Indemnification.
 
(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any Exhibits or Schedules attached
hereto in any Transaction Document, or other agreement delivered pursuant hereto
or in connection herewith, now or after the

--------------------------------------------------------------------------------


date hereof; or (ii) after any applicable notice and/or cure periods, any breach
or default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscribers relating hereto.
 
(b)          In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Securities.
 
(c)          The procedures set forth in Section 11.6 shall apply to the
indemnification set forth in Section 10(a).
 
                             11.          Unlegended Shares and 144 Sales.
 
(a)          Delivery of Unlegended Shares.  Within five (5) business days (such
fifth business day being the “Unlegended Shares Delivery Date”) after the day on
which the Company has received (i) a notice that Conversion Shares, Warrant
Shares or any other Common Stock held by Subscriber has been sold pursuant to a
registration statement or Rule 144 under the 1933 Act, (ii) a representation
that the prospectus delivery requirements, or the requirements of Rule 144, as
applicable and if required, have been satisfied, (iii) the original share
certificates representing the shares of Common Stock that have been sold, and
(iv) in the case of sales under Rule 144, customary representation letters of
the Subscriber and, if required, Subscriber’s broker regarding compliance with
the requirements of Rule 144, the Company at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscriber) an appropriate instruction and opinion of such
counsel, directing the delivery of shares of Common Stock without any legends
including the legend set forth in Section 4(h) above (the “Unlegended Shares”);
and (z) cause the transmission of the certificates representing the Unlegended
Shares together with a legended certificate representing the balance of the
submitted Common Stock certificate, if any, to the Subscriber at the address
specified in the notice of sale, via express courier, by electronic transfer or
otherwise on or before the Unlegended Shares Delivery Date.
 
(b)          DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c)          Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 10 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
105% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as

--------------------------------------------------------------------------------


the case may be, during such thirty day period, multiplied by the price paid by
Subscriber for such Common Stock (“Unlegended Redemption Amount”).  The Company
shall pay any payments incurred under this Section in immediately available
funds upon demand.


(d)          Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
any one associated or affiliated with such Subscriber has been engaged in any
violation of law, or for any other reason, unless, an injunction or temporary
restraining order from a court, on notice, restraining and or enjoining delivery
of such Unlegended Shares shall have been sought and obtained by the Company and
the Company has posted a surety bond for the benefit of such Subscriber in the
amount of 120% of the amount of the aggregate purchase price of the Common Stock
which is subject to the injunction or temporary restraining order, which bond
shall remain in effect until the completion of arbitration/litigation of the
dispute and the proceeds of which shall be payable to such Subscriber to the
extent Subscriber obtains judgment in Subscriber’s favor.


(e)          Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a "Buy-In"), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber's total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended
Shares together with interest thereon at a rate of 15% per annum accruing until
such amount and any accrued interest thereon is paid in full (which amount shall
be paid as liquidated damages and not as a penalty).  For example, if a
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to $10,000 of purchase price of shares of
Common Stock delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000, plus interest. The
Subscriber shall provide the Company written notice indicating the amounts
payable to the Subscriber in respect of the Buy-In.


                             (f)          144 Default.   In the event commencing
six months after the Closing Date and ending twenty-four  (24) months
thereafter, the Subscriber is not permitted to sell any of the Conversion Shares
or Warrant Shares without any restrictive legend or if such sales are permitted
but subject to volume limitations or further restrictions on resale as a result
of the unavailability to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or
any successor rule (a “144 Default”), for any reason including but not limited
to failure by the Company to file quarterly, annual or any other filings by the
required filing dates, except for Subscriber’s status as an Affiliate or
“control person” of the Company or as a result of a change in current applicable
securities laws, then the Company shall pay such Subscriber as liquidated
damages and not as a penalty for each thirty days (or such lesser pro-rata
amount for any period less than thirty days) an amount equal to two percent (2%)
of the purchase price of the Conversion Shares and Warrant Shares subject to
such 144 Default.  Liquidated Damages shall not be payable pursuant to this
Section 11.8 in connection with Shares for such times as such Shares may be sold
by the holder thereof without any legend or volume or other restrictions
pursuant to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective
registration statement.


12.          (a)         Right of First Refusal.  Until one year following the
Closing Date or for so long as any amount remains outstanding on the Notes, the
Subscribers shall be given not less than fifteen (15) business days prior
written notice of any proposed sale by the Company of its common stock or other
securities or equity linked debt obligations, except in connection with the
Excepted Issuances [as defined in Section 12(b)].  If Subscribers elect to
exercise their rights pursuant to this Section 12(a), Subscribers shall have the
right during the

--------------------------------------------------------------------------------


fifteen (15) business days following receipt of the notice to purchase in the
aggregate up to all of such offered common stock, debt or other securities in
accordance with the terms and conditions set forth in the notice of sale
relative to each other in proportion to the amount principal of the Notes to be
issued to them on the Closing Date.  In the event such terms and conditions are
modified during the notice period, Subscribers shall be given prompt notice of
such modification and shall have the right during the fifteen (15) business days
following the notice of modification to exercise such right.


(b)          Favored Nations Provision.  Other than in connection with (i) full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity which holders of such securities or debt are not at
any time granted registration rights, (ii) the Company’s or any Subsidiary’s
issuance of securities in connection with strategic license agreements and other
partnering arrangements so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d) as such plans are
constituted on the Closing Date, (iv) securities issued upon the exercise or
exchange of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the terms in effect on the Closing Date without any amendment
thereof after the Closing Date, and which are described on Schedule 5(d), (v)
all other issuances of common stock described on Schedule 5(d), (vi) as a result
of the exercise of Warrants or conversion of Notes which are granted or issued
pursuant to this Agreement, and (vii) securities issued to one or more
Subscribers or their respective Affiliates pursuant to Section 3(a)(10) of the
1933 Act or otherwise  (collectively, the foregoing (i) through (vii) are
“Excepted Issuances”), if at any time the Notes or Warrants are outstanding, the
Company shall agree to or issue (the “Lower Price Issuance”) any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the Conversion Price in effect at such time, or if less than the Warrant
exercise price in effect at such time, without the consent of the Subscribers,
then the Conversion Price and Warrant exercise price shall automatically be
reduced to such other lower price.  Common Stock issued or issuable by the
Company for no consideration or for consideration that cannot be determined at
the time of issue will be deemed issuable or to have been issued for $0.01 per
share of Common Stock.  The rights of Subscribers set forth in this Section 12
are in addition to any other rights the Subscribers have pursuant to this
Agreement, the Notes, any Transaction Document, and any other agreement referred
to or entered into in connection herewith or to which Subscribers and Company
are parties.


(c)          Maximum Exercise of Rights.   In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to Subscribers calculated in the manner
described in Section 7.2 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to Subscribers will be deferred in whole
or in part until such time as Subscribers are able to beneficially own such
Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.2 of this Agreement and notifies
the Company accordingly.
 
13.          Miscellaneous.
 
(a)          Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be

--------------------------------------------------------------------------------


deemed effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to the
Company, to: Medis Technologies Ltd., 805 Third Avenue, New York, NY 10022,
Attn: Jose A. Mejia, CEO and President, facsimile: (212) 935-9216, with a copy
to: Sonnenschein Nath & Rosenthal LLP, 1221 Avenue of the Americas, New York, NY
10020, Attn: Ira I. Roxland, Esq., facsimile: (212) 768-6800, and (ii) if to the
Subscribers, to: the addresses and fax numbers indicated on Schedule I hereto,
with an additional copy by fax only to: Grushko & Mittman, P.C., 551 Fifth
Avenue, Suite 1601, New York, New York 10176, facsimile: (212) 697-3575.
 
(b)          Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.
 
(c)          Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.
 
(d)          Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
(e)          Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches

--------------------------------------------------------------------------------


of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which any of
them may be entitled by law or equity.  Subject to Section 13(d) hereof, the
Company hereby irrevocably waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction in New York of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.
 
(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transaction Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.
 
(g)          Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.
 
(h)          Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(j)           Consent.   As used in this Agreement and the Transaction Documents
and any other agreement delivered in connection herewith, the phrase “Consent of
the Subscribers” or similar language means the consent of holders of not less
than a majority of the outstanding principal amount of Notes outstanding on the
date consent is requested and which, if there is more than one Subscriber, must
include Iroquois Capital Opportunity Fund, LP for so long as Iroquois Capital
Opportunity Fund, LP holds not less than $75,000 of Note principal (such
Subscribers being a “Majority in Interest”).  A Majority in Interest may consent
to take or forebear from any action permitted under or in connection with the
Transaction Documents, modify any Transaction Documents or waive any default or
requirement applicable to the Company, Subsidiaries or Subscribers under the
Transaction Documents provided the effect of such action does not waive any
accrued interest or damages and further provided that the relative rights of the
Subscribers to each other remains unchanged.
 
(k)          Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

--------------------------------------------------------------------------------


 
(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
MEDIS TECHNOLOGIES LTD.
a Delaware corporation
         
 
By:
/s/ Jose A. Mejia       Name: Jose A. Mejia        Title: Chief Executive
Officer              Dated: September 16, 2009   









SUBSCRIBER
PURCHASE
PRICE
PRINCIPAL
AMOUNT
WARRANTS
IROQUOIS MASTER FUND LTD.
641 Lexington Ave., 26th Floor,
New York NY 10022
Fax: (212) 207-3452
 
 
 
 
 
/s/ Joshua Silverman                                     
By:  Joshua Silverman, Authorized Signatory
 
$620,000.00
$657,200.00
4,929,000




 

--------------------------------------------------------------------------------

 

SCHEDULE I






SUBSCRIBER AND ADDRESS
PURCHASE
PRICE
NOTE
PRINCIPAL
WARRANT
SHARES
IROQUOIS MASTER FUND LTD.
641 Lexington Ave., 26th Floor,
New York NY 10022
(212) 207-3452
 
 
 
 
 
620,000.00
$657,200.00
4,929,000




 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 


 
Exhibit A                            Form of Note
 
              Exhibit B1                           Form of Warrant
 
Exhibit B2                          Form of Special Warrant
 
Exhibit D                            Security Agreement
 
Exhibit E                             Subsidiary Guaranty
 
Exhibit G                            Form of Legal Opinion
 
Schedule I                           List of Subscribers
 
Schedule 5(a)                     Subsidiaries
 
               Schedule 5(d)                    Capitalization and Additional
Issuances
 
Schedule 5(f)                      Conflicts
 
Schedule 5(h)                      Litigation
 
Schedule 5(l)                      Defaults
 
Schedule 5(o)                     Liabilities
 
Schedule 5(p)                     Excluded Assets of More Energy Ltd.
 
Schedule 5(q)                     Banking
 
Schedule 5(x)                     Transfer Agent
 
Schedule 9(l)                      Intellectual Property
 





 

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES
 
Reference is made to the Subscription Agreement (the “Agreement”), dated as of
September 16, 2009, by and among Medis Technologies Ltd., a Delaware corporation
(the “Company”), and Iroquois Master Fund Ltd. All capitalized terms used herein
but not otherwise defined shall have the meanings given to them in the
Agreement.
 
The specific disclosures set forth in the following Disclosure Schedules (the
“Schedules”) have been organized to correspond to the section references in the
Agreement to which the disclosure may be most likely to relate, together with
appropriate cross references when disclosure is applicable to other sections of
the Agreement.
 
Certain matters set forth in the Schedules are included solely for informational
purposes for the convenience of the parties to the Agreement.  The inclusion of
any information in the Schedules shall not be deemed to be an admission or
acknowledgement, in and of itself, that such information (i) is required by the
terms of the Agreement to be disclosed, (ii) is material to the Company or (iii)
has had or would reasonably be expected to have a Material Adverse Effect.
 
The headings contained in these Schedules are for convenience of reference only
and shall not be deemed to modify or influence the interpretation of the
information contained in these Schedules or the Agreement.
 
 


 

--------------------------------------------------------------------------------


Schedule 5(a)
Subsidiaries


1.  
Medis, Inc., a Delaware corporation. 100% owned by the Company (Active Shell).

 
2.  
Medis El Ltd., an Israeli corporation. 100% owned by Medis, Inc.

 
3.  
More Energy Ltd., an Israeli corporation. 7% owned by the Company (remaining 93%
owned by Medis El Ltd.).

 
4.  
Cell Kinetics Ltd., an Israeli corporation. 82.5% owned by Medis El Ltd.

 
5.  
Toroidal Products Inc., a Delaware corporation. 100% owned by the Company
(dormant and does not hold any assets).

 


 
 
 
 
 
 

--------------------------------------------------------------------------------


Schedule 5(d)
Capitalization and Additional Issuances; Plans


1.  
Medis Technologies Ltd.

 
Common shares outstanding
 
  46,349,555
Warrants
   
  11,305,897
3(a)(10) common shares after settlement true-up
    3,918,108
Shares reserved for conversion of preferred stock
    1,996,528
Stock options outstanding
 
    1,302,625
 
Fully diluted common share outstanding
  64,872,713



2.  
Medis, Inc.

 
This Schedule will be delivered within three (3) business days following the
Closing Date.  Failure to deliver this Schedule within three (3) business days
following the Closing Date, shall be a material default under this Agreement and
the Note.


3.  
Medis El Ltd.

 
Common shares outstanding
*0.01 NIS  par value
 
10,662,840
 
Fully diluted common share outstanding
10,662,840



4.  
Cell Kinetics Ltd.

 
Common shares outstanding
*.01 NIS par value
 
19,999,961
Warrants
   
1,739,127
Stock options outstanding
 
1,046,750
 
Fully diluted common share outstanding
22,785,838




--------------------------------------------------------------------------------


5.  
More Energy Ltd.

 
Common shares outstanding
* 1 NIS  par value
 
1,100
 
Fully diluted common share outstanding
1,100



6.  
Toroidal Products Inc.

 
This Schedule will be delivered within three (3) business days following the
Closing Date.  Failure to deliver this Schedule within three (3) business days
following the Closing Date, shall be a material default under the Agreement and
the Note.
 
 

 
Stock Option or Stock Incentive Plans


1.  
Medis Technologies Ltd.’s 1999 Stock Option Plan, as amended


 
2.  
Medis Technologies Ltd.’s 2007 Equity Incentive Plan

 


3.  
The Reports describe retention and bonus arrangements for the officers of the
Company.

 
 
4.  
Pursuant to the terms of a settlement agreement between More Energy Ltd. and
KRAMSKI GmbH (“Kramski”), the Company is obligated, among other things, to issue
shares of the Company’s common stock having a value of €500,000 to Kramski in
partial satisfaction of the payment obligations owed to Kramski by More Energy
Ltd.

 


 

--------------------------------------------------------------------------------


Schedule 5(f)
Violations/Conflicts


(i)
The Preferred Stock Purchase Agreement, dated as of June 8, 2009 (the “Series B
Purchase Agreement”), between the Company and Volation Capital Partners, LLC
(“Volation”), contains a negative covenant that prohibits the Company from
issuing shares of its common stock or securities convertible into common stock,
except in the case of certain permitted issuances, none of which exceptions
apply to the transactions contemplated by this Agreement.  The Company plans to
seek a waiver of this restriction and termination of the Series B Purchase
Agreement.  The Series B Purchase Agreement and the covenant disclosed in the
foregoing sentence shall terminate effective as of September 19, 2009.  The
Company covenants that it will not use the Series B Purchase Agreement as a
defense to any of its obligations to the Subscriber arising from the Agreement
or the transactions contemplated thereby.



(iii)
In connection with the transactions consummated pursuant to the Series B
Purchase Agreement, the Company issued a common stock purchase warrant (the
“Volation Warrant”) to an affiliate of Volation, pursuant to which the holder
may acquire up to 7,780,603 shares of the Company’s common stock at an exercise
price of $0.42 per share.  The exercise price of the Volation Warrant is subject
to downward adjustment as a result of an issuance by the Company of common stock
or securities convertible into or exercisable for common stock for a
consideration per share that is less than the then current exercise price of the
Volation Warrant.  As a result of the issuance of the Securities contemplated in
this Agreement, the exercise price of the Volation Warrant will be adjusted
downward on a weighted average basis.

 
 
 
 
 

--------------------------------------------------------------------------------


Schedule 5(h)
Litigation


The Company has been named as defendant in lawsuits filed by suppliers for past
due invoices, of which five of the plaintiffs have been granted attachments,
totaling approximately $100,000, on the bank accounts of Medis El Ltd. in
Israel.  In addition, the Company continues to receive claims, both oral and in
writing, by vendors, suppliers and service providers threatening legal action
for payment of past due invoices under its arrangements with these third
parties.  Moreover, the Company has not paid payroll to its employees or related
taxes and social benefits due to governmental agencies for the months of July
and August.  These non-payments place the Company at risk for additional legal
actions.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


Schedule 5(j)
Material Changes


1.  
The Company has been named as defendant in lawsuits filed by suppliers for past
due invoices, of which five of the plaintiffs have been granted attachments,
totaling approximately $100,000, on the bank accounts of Medis El Ltd. in
Israel.  In addition, the Company continues to receive claims, both oral and in
writing, by vendors, suppliers and service providers threatening legal action
for payment of past due invoices under its arrangements with these third
parties.  Moreover, the Company has not paid payroll to its employees or related
taxes and social benefits due to governmental agencies for the months of July
and August.  These non-payments place the Company at risk for additional legal
actions.

 
2.  
Medis El Ltd. has a negative operating balance at Bank Leumi in the amount of
approximately $15,000.  In addition, each of Medis El Ltd. and More Energy Ltd.
have had certain auto-debit payments due to vendors dishonored by Bank Leumi in
the amount of approximately $15,000 and $17,000, respectively.

 


 
 
 
 

 

--------------------------------------------------------------------------------


Schedule 5(l)
Defaults


1.  
The Series B Purchase Agreement contains a negative covenant that prohibits the
Company from issuing shares of its common stock or securities convertible into
common stock, except in the case of certain permitted issuances, none of which
exceptions apply to the transactions contemplated by this Agreement.  The
Company plans to seek a waiver of this restriction and termination of the Series
B Purchase Agreement.  The Series B Purchase Agreement and the covenant
disclosed in the foregoing sentence shall terminate effective as of September
19, 2009.  The Company covenants that it will not use the Series B Purchase
Agreement as a defense to any of its obligations to the Subscriber arising from
the Agreement or the transactions contemplated thereby..

 
2.  
The Company has been named as defendant in lawsuits filed by suppliers for past
due invoices, of which five of the plaintiffs have been granted attachments,
totaling approximately $100,000, on the bank accounts of Medis El Ltd. in
Israel.  In addition, the Company continues to receive claims, both oral and in
writing, by vendors, suppliers and service providers threatening legal action
for payment of past due invoices under its arrangements with these third
parties.  Moreover, the Company has not paid payroll to its employees or related
taxes and social benefits due to governmental agencies for the months of July
and August.  These non-payments place the Company at risk for additional legal
actions.

 
3.  
The Company is currently in default under the terms of the Certificate of
Designations for its outstanding Series A Preferred Stock.  In February 2009,
May 2009 and again in August 2009, the Company did not declare the quarterly
dividends on its Series A Preferred Stock, of approximately $1,047,000,
$1,056,000 and $1,071,000 for the first, second and third quarters of 2009,
respectively.

 
4.  
The Company is in default under the majority of its arrangements with vendors,
suppliers and service providers as discussed in more detail above.

 


 

--------------------------------------------------------------------------------


Schedule 5(o)
Undisclosed Liabilities


1.  
The Company has been named as defendant in lawsuits filed by suppliers for past
due invoices, of which five of the plaintiffs have been granted attachments,
totaling approximately $100,000, on the bank accounts of Medis El Ltd. in
Israel.  In addition, the Company continues to receive claims, both oral and in
writing, by vendors, suppliers and service providers threatening legal action
for payment of past due invoices under its arrangements with these third
parties.  Moreover, the Company has not paid payroll to its employees or related
taxes and social benefits due to governmental agencies for the months of July
and August.  These non-payments place the Company at risk for additional legal
actions.  Should these obligations not be satisfied in due course, some vendors,
suppliers and/or service providers may take legal action and request, in
addition to the accrued liabilities, significant liquidated damages and
reimbursement for legal fees and other out-of-pocket expenses.

 
2.  
The Company has outstanding unpaid director fees in the aggregate amount of
$165,000 due and owing to the members of its board of directors, which fees are
comprised of fees for serving as a director and, in the case of committee
members, for serving as members of one or more committees of the board of
directors of the Company.  The Company’s obligation to pay these unpaid director
fees has been deferred by agreement between the Company and its directors until
such time as the Company has the financial ability to pay such outstanding fees.

 


 


 

--------------------------------------------------------------------------------


Schedule 5(q)
Bank Accounts


 
1.  
Signature Bank
 
565 Fifth Avenue
New York, NY 10017
 
 
Medis Technologies Ltd. - Account No. 1500626867
Medis Technologies Ltd. - Account No. 1500626875
Medis Inc. - Account No. 1500626808



 
2.  
Bank Leumi
 
19 Hertzel Street
Tel Aviv 66884 - Israel
 
 
Medis El Ltd - Account No. 805800/97
More Energy Ltd - Account No. 821800/05



 
3.  
Bank Hapoalim
 
104 Hayarkon Street
Tel Aviv 63432 - Israel
 
More Energy Ltd - Account No. 12-617-523525



 

--------------------------------------------------------------------------------


Schedule 5(x)
Transfer Agent


 
The Company’s transfer agent is:
 
American Stock Transfer & Trust Co LLC
59 Maiden Lane
New York, New York 10038
Telephone:  (718) 921-8293
Fax:  (718) 921-8334
Contact:  Isaac J. Kagan, Vice President
E-mail:  ikagan@amstock.com
 


 


 

--------------------------------------------------------------------------------


Schedule 8(a)
Broker


 
The Company must pay Chardan Capital Markets a fee of 10% in unregistered common
stock and 6% in Warrants on all amounts received as a result of the transactions
consummated pursuant to this Agreement.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Schedule 9(l)
Intellectual Property


 
1.  
The patents listed on Attachment A hereto.

 
2.  
The Company, Medis El Ltd. and More Energy Ltd. do not have any registered
Trademarks, although each may have common law rights to its name and logo.

 
3.  
The Company, Medis El and More Energy Ltd. do not have any registered
Copyrights, but each may have common law rights in certain of its assets,
including website contents, technical reports, supplier visit reports, written
quality procedures, written standard operating procedures, written research
and/or laboratory results and other know how.

 
4.  
The Company, Medis El Ltd. and More Energy Ltd. own and have rights in technical
know-how that is captured in the form of standard operating procedures, quality
procedures, technical reports, supplier visit reports, and similar
documentation.  These documents are captured in the “Agile” document management
system, as well as on some servers.

 
5.  
The Company, Medis El Ltd. and More Energy Ltd. also have a  database of
laboratory results.  All experimental results are stored in a searchable
database.

 
6.  
The following domain names:

 
www.medistechnologies.com
 
www.cellkinetics.com
 

--------------------------------------------------------------------------------


Attachment A
 
Case Overview for More Energy/May 2009
 
Reference #
Application #
Filing Date
Title
Status
Abstract
 
NON-PROVISIONAL APPLICATIONS
 
P24712
(filed PCT
P26797)
10/757,849
 
January 16, 2004
Storage-Stable Fuel Concentrate
(second) appeal pending
 
Waiting for decision by Board of Appeal
A storage-stable liquid concentrate for use with a fuel cell. The concentrate
comprises at least one metal hydride compound, a solvent comprising one or more
polar solvent components, and at least one hydroxide ion providing compound.
Following a storage of the concentrate for 4 weeks at about 25 oC not more than
about 2 % of the at least one metal hydride compound have decomposed.
P24727
(filed PCT P27610)
10/758,081
January 16, 2004
Refilling System for Fuel Cell and Method of Refilling a Fuel Cell
Issued as U.S. Patent No. 7,004,207
on September 14, 2005
 
 
System for refilling a fuel cell wherein the system includes a main container
having at least one movable fuel container, at least one movable electrolyte
container, and at least one spent fuel chamber.  A valve which regulates or
controls fluid flow between the main container and a fuel cell and vice
versa.  A method of refilling a fuel cell provides for moving the at one movable
fuel container and the at least one movable electrolyte container to cause spent
fuel from fuel cell to enter the at least one spent fuel chamber.
P24757
(filed PCT P27611)
10/758,080
January 16, 2004
Hydride-Based Fuel Cell Designed For the Elimination of Hydrogen Formed Therein
Filed formal Notice of Appeal 4/15/09
Appeal Brief must be filed by 11/15/09 at the latest
A fuel cell for use with a hydride-based fuel, which fuel cell is designed for
being sealed in a liquid-tight manner when in operation. The fuel cell comprises
means for eliminating hydrogen formed inside the fuel cell.
P24775
 
10/803,900
March 19, 2004
Integrated Fuel Cell Controller for Devices
 
Issued as U.S. Patent No. 7,446,501
on November 4, 2008
 
 
Power unit for an electronic device and process for control and regulation of an
electronic device powered by a fuel cell.  Power unit includes a fuel cell
having a low output voltage between 0.3 and 1 V, and a conversion device coupled
to the fuel cell to convert an input voltage as low as 0.3 V to a higher output
voltage to operate the electronic device.

 
 

--------------------------------------------------------------------------------


 

           
P24786
10/824,443
April 15, 2004
Fuel Cell with Removable/Replaceable Cartridge and Method of Making and Using
the Fuel Cell and Cartridge
Filed response to first Office Action on 3/18/09
System for refilling a fuel cell wherein the system includes a fuel cell having
at least one variable volume chamber, a cartridge having at least one variable
volume chamber, and a valve system which regulates or controls fluid flow
between the cartridge and fuel cell and vice versa.  A method of refilling a
fuel cell provides for connecting the cartridge to the fuel cell and
transferring fuel and electrolyte from the cartridge to the fuel cell.
P24942
10/858,401
(based on V23668)
June 2, 2004
(June 3, 2003)
Electrode for Electrochemical Capacitor
Issued as U.S. Patent No. 7,508,650
on March 24, 2009
 
 
An electrode for an electrochemical capacitor which comprises a porous carbon
substrate having thereon at least a first or innermost layer comprising a first
inherently conductive polymer and a second or outermost layer comprising a
second inherently conductive polymer.
P25032
10/796,305
(based on V23234)
March 10, 2004
(March 11, 2003)
Self Contained Fuel Cell and Cartridge Therefor
Issued as U.S. Patent No. 7,507,491
on March 24, 2009
 
filed divisional application on 2/13/09  (P36018)
Fuel cell including a casing, a cathode having a first surface and a second
surface, at least part of the second surface being exposed to the atmosphere, an
anode having a first surface and a second surface, a first chamber configured to
retain liquid fuel, wherein the first chamber is defined at least partially by
the first surface of the anode, and a second chamber configured to retain liquid
electrolyte, wherein the second chamber is defined at least partially by the
second surface of the anode and the first surface of the cathode, wherein the
fuel cell is configured to be sealed in a substantially liquid-tight manner
during at least a portion of its service life.  A cartridge can be connected to
the fuel cell.
P25226
(filed PCT P26806)
10/849,503
May 20, 2004
Disposable Fuel Cell with and without Cartridge and Method of Making and Using
the Fuel Cell and Cartridge
Filed response to first Office Action on 3/2/09
Disposable fuel cell and a system for filling a disposable fuel cell.  The
system includes a fuel cell having at least one chamber, a cartridge having at
least one chamber, and a valve system which regulates or controls fluid flow
between the cartridge and fuel cell.  A method of refilling a fuel cell provides
for connecting the cartridge to the fuel cell and transferring fuel and
electrolyte from the cartridge to the fuel cell.
 
P25428
 
11/132,203
(based on V25291)
 
May 19, 2005
(May 19, 2004)
 
Multi Source to Multi Device-Power Solution
 
Appeal pending;
 
Filed Reply Brief and Request for Oral Hearing on 3/18/08
 
Apparatus and process to couple a power source to a powered device.  The
apparatus includes a power manager structured and arranged to adjust at least
one of voltage, current and power supplied from the power source to the powered
device based upon consumption requirements of the powered device, and a device
coordinator structured and arranged to identify the powered device and to
forward the identified device’s consumption requirements for at least one of
voltage, current and power to the power manager.

 

--------------------------------------------------------------------------------


 

           
P25680
(filed PCT P28058)
10/959,763
October 7, 2004
Gas Blocking Anode For a Direct Liquid Fuel Cell
Final Office Action issued 4/20/09
 
Action due by 10/20/09 at the latest
An anode for a direct liquid fuel cell in which hydrogen gas is generated as a
result of a fuel oxidation or decomposition reaction. The surface of the anode
which is intended to face the electrolyte chamber of the fuel cell is
substantially completely covered with a polymeric material which prevents at
least about 80 % of the generated hydrogen gas to pass through the polymeric
material into the electrolyte chamber.
P25843
(filed PCT 26805)
10/941,020
September 15, 2004
Method and Apparatus for Preventing Fuel Decomposition in a Direct Liquid Fuel
Cell
filed Request for Continued Examination on 3/18/09
A fuel cell includes a cathode, an anode, a fuel chamber, and a membrane
arranged between the anode and the fuel chamber. The membrane is structured and
arranged to allow gas to accumulate adjacent the anode at least to a point where
the gas limits or substantially prevents a contact between the anode and a
fuel.  The method includes generating electrical energy with the fuel cell,
preventing further generation of electrical energy of the fuel cell, and
facilitating, with the membrane, an accumulation of the gas adjacent the anode
at least to a point where the gas substantially prevents a contact between the
anode and the fuel. Another method includes using a gas which is formed by an
initial decomposition of the fuel to restrict or substantially prevent any
further contact between the fuel and the anode.
P26804
(filed PCT P26805)
11/226,222
(CIP of P25843)
September 15, 2005
(September 15, 2004)
Direct Liquid Fuel Cell and Method of preventing Fuel Decomposition in a direct
Liquid Fuel Cell
Office Action issued 3/10/09
 
Response due by 9/10/09 at the latest
A fuel cell includes a cathode, an anode, a fuel chamber, and at least one
membrane arranged between the anode and the fuel chamber. The gas is allowed to
accumulate adjacent the anode at least to a point where the gas limits or
substantially prevents a contact between the anode and a fuel.  The method
includes generating electrical energy with the fuel cell, preventing further
generation of electrical energy of the fuel cell, and facilitating an
accumulation of the gas adjacent the anode at least to a point where the gas
substantially prevents a contact between the anode and the liquid fuel.

 

--------------------------------------------------------------------------------


 

           
P28299
11/476,571
June 29, 2006
Controller For Fuel Cell in Standby Mode Or No Load Condition
No Office Action yet
Process and apparatus for controlling a fuel cell. The process includes drawing
a pulse from a fuel cell in one of a standby mode or no load condition.  The
pulse is one of a power, current, and voltage pulse.  The apparatus includes a
field effect transistor arranged to selectively couple a resistance to fuel cell
to draw current from the fuel cell, and a timer defining a pulse, during which
the field effect transistor couples the resistance to the fuel cell to draw
current from the fuel cell.
P28300
11/434,795
May 17, 2006
Oxidation Catalyst For Liquid Fuel Cell
Office Action issued 3/18/09
 
Response due by 9/18/09 at the latest
An oxidation catalyst for use in an anode of a liquid fuel cell. The catalyst
comprises at least two metals selected from Pt, Pd, Rh, Ru, Re, Ir and Au
supported on a carbon having a specific surface area of at least about 50 m2/g
and (i) a total pore volume of at least about 0.3 cm3/g and/or (ii) pores having
a diameter in the range of from about 2 nm to about 50 nm which account for at
least about 20 % of the total pore volume.
P28301
11/476,568
June 29, 2006
Digital Logic Control DC-To-DC Converter With Controlled Input Voltage And
Controlled Power Output
Filed response to 1st  Office Action on 2/3/09
Process and apparatus for powering a powered device with a fuel cell.  The
process includes maintaining an input voltage, supplied by the fuel cell, to a
converter device, and controlling an output power of the converter device, which
is coupled to the powered device.  The process also includes varying the current
drawn from the fuel cell to compensate for fluctuations in the voltage required
during operation of the powered device.
P28865
(filed PCT P31423)
11/325,466
January 5, 2006
Hydrophilized Anode For A Direct Liquid Fuel Cell
Final Office Action issued 3/6/09
 
Action due by 9/6/09 at the latest
An anode for a liquid fuel cell which has been subjected to a hydrophilization
treatment in at least a part of a side thereof that is intended to contact the
liquid fuel.
P28866
 
11/384,365
March 21, 2006
(filed provisional March 22, 2005)
Method Of Producing Fuel Dispersion For A Fuel Cell
Filed formal Notice of Appeal 2/17/09
Appeal Brief must be filed by 9/17/09 at the latest
A method of producing a fuel or concentrate thereof for a fuel cell. The method
comprises providing a solution of at least one hydroxide ion providing compound
in a liquid medium and combining and mixing one or more hydride compounds with
this solution to provide a colloidal dispersion of the hydride compound(s) in
the alkaline medium.

 

--------------------------------------------------------------------------------


 

           
P28867 (filed PCT P28059)
11/384,364
March 21, 2006
(filed provisional March 22, 2005)
Fuel Composition For Fuel Cells
Received Advisory Action
 
Action must be taken by 7/23/09 at the latest
A hydride containing fuel composition for a liquid fuel cell. The composition
comprises an alkaline liquid phase and at least two hydride compounds. The
solubility of the first hydride compound in the liquid phase is higher than the
solubility of a second hydride compound in the liquid phase and the opposite is
true for the anodic oxidation products thereof.
P28868
11/452,199
June 14, 2006
Process For Making Framed Electrode
Filed response to Restriction Requirement on 3/6/09
A process for making a framed electrode by injection molding. The process
comprises placing a flat piece of electrode material on a shrinkage-free under
mold frame and attaching it thereto in a manner which substantially prevents the
piece and the frame from moving relative to each other, over molding the
resultant assembly by injecting a molten resin into an over molding cavity which
contains the assembly, and allowing the resin to solidify.
P29025
 
11/325,326
January 5, 2006
Gas-Blocking Anode For A Direct Liquid Fuel Cell
Received Restriction Requirement on 3/23/09
 
Election must be filed by 9/23/09 at the latest
An anode for a direct liquid fuel cell in which hydrogen gas is generated as a
result of a fuel oxidation or decomposition reaction. The surface of the anode
which is intended to face the electrolyte chamber of the fuel cell is
substantially completely covered with a polymeric material which prevents at
least about 80 % of the
generated hydrogen gas to pass through the anode into the electrolyte chamber.
P30002
11/475,063
June 27, 2006
Stationary Cartridge Based Fuel Cell System, Fuel Cell Power Supply System, And
Method of Activating The Fuel Cell
No Office Action issued yet
A power supply system, in particular for use during emergencies and/or power
outages, that includes at least one liquid fuel cell, at least one cartridge,
and a system or device for transferring the contents of the cartridge to the
fuel cell. A cartridge-free power supply system is also disclosed.
P31313
11/668,761
January 30, 2007
Supported Platinum And Palladium Catalysts And Preparation Method Thereof
Filed response to Restriction Requirement on 4/27/09
A method of preparing a supported platinum and/or palladium electrocatalyst and
the electrocatalyst produced thereby. The method comprises the contacting of an
electrically conductive particulate support which comprises adsorbed polynuclear
hydroxo complexes of platinum and/or palladium with a reducing agent.

 

--------------------------------------------------------------------------------


 

           
P31582
 
11/684,328
March 9, 2007
 
Direct Liquid Fuel Cell Comprising A Hydride Fuel And A Gel Electrolyte
Final Office Action issued 3/12/09
 
Action due by 9/12/09 at the latest
A direct liquid fuel cell which comprises a gel electrolyte and a liquid fuel.
The liquid fuel comprises a metal hydride compound and/or a borohydride
compound.
P31583
11/742,801
May 1, 2007
Self-Regulating Hydrogen Generator For Use With A
 Fuel Cell
 
No Office Action issued yet
A hydrogen generation device includes a liquid fuel chamber, a catalytic
hydrogen generation chamber, a hydrogen collection chamber and separation
elements between these chambers. Once a certain hydrogen pressure in the device
is reached liquid fuel is substantially prevented from being catalytically
converted into hydrogen, whereby the production of hydrogen is stopped until
hydrogen is allowed to exit the device to lower the pressure therein.
P31760
 
11/684,497
March 9, 2007
Leak-Proof Liquid Fuel Cell
No Office Action issued yet
A leak-proof fuel cell which comprises at least one liquid within a casing that
comprises at least one opening which is sealed by a first structure that is
gas-pervious and substantially impervious to the at least one liquid. At least
that portion of the casing which comprises the at least one opening is enclosed
by a second structure which allows gas to pass therethrough. A space defined by
the casing and the second structure comprising therein at least one material
that is capable of binding the at least one liquid.
P32035
 
11/819,542
June 28, 2007
Portable Liquid Fuel Cell
Filed formal Notice of Appeal 3/17/09
 
Appeal Brief must be filed by 10/17/09 at the latest
 
 
Filed Divisional (P35568) on 12/23/08
 
 
Fuel cell system including a fuel cell assembly having an anode and a
cathode.  A fuel/electrolyte module includes a liquid fuel and/or a liquid
electrolyte and/or components of the liquid fuel and/or the liquid
electrolyte.  A housing arrangement houses the fuel cell assembly and the
fuel/electrolyte module.  A system is used for transferring at least a part of
the contents of the fuel/electrolyte module into the fuel cell assembly.  A
method is also disclosed of generating electrical power using a power system
including at least one fuel cell unit having a fuel cell assembly and a
fuel/electrolyte module arranged within a housing arrangement.

 

--------------------------------------------------------------------------------


 

           
P32117
11/878,842
July 27, 2007
Dry Method of Making a Gas Diffusion Electrode
No Office Action issued yet
A substantially dry method of making a gas diffusion electrode such as, e.g., an
air cathode for a fuel cell or a metal-air battery cell. The method comprises
forming an intimate mixture of catalytically active carbon particles and
particles of a wet-proofing agent into a web; combining under pressure the web
of with a current collector to form a current collector-web composite; and
attaching a porous sheet of a fluorinated polymer to one side of the current
collector-web composite of to form an air cathode.
P34384
12/333,702
December 12, 2008
Diluted Catalyst for Electrodes
 
PCT Application must be filed by December 12, 2009
P35039
12/238,180
September 25, 2008;
continuation of (patented) P24775
Integrated Fuel Cell Controller for Devices
 
Power unit for an electronic device and process for control and regulation of an
electronic device powered by a fuel cell.  Power unit includes a fuel cell
having a low output voltage between 0.3 and 1 V, and a conversion device coupled
to the fuel cell to convert an input voltage as low as 0.3 V to a higher output
voltage to operate the electronic device.
P35532
12/333,747
 
Based on provisional application (V34383) filed May 23, 2008
December 12, 2008
 
 
Solid Fuel Composition for a Direct Liquid Fuel Cell
 
A solid fuel composition which is suitable for preparing a liquid fuel for a
direct liquid fuel cell.  The composition comprises at least one solid hydride
compound selected from borohydrides, aluminum hydrides, and metal hydrides, and
at least one alkaline compound selected from hydroxides of alkali and alkaline
earth metals, Zn, Al, and ammonium. If placed in a direct liquid fuel cell and
contacted with an aqueous liquid the composition dissolves gradually as the at
least one hydride compound is consumed while the fuel cell is in operation.
P35568
12/342,286
December 23, 2008
   
Divisional of P32035
P36018
12/370,884
February 13, 2009
   
Divisional of P25032
P36190
12/396,901
March 3, 2009
   
Based on provisional  V33077

 
 

--------------------------------------------------------------------------------


 
PCT APPLICATIONS
 
P26797
PCT
of P24712
February 23, 2005
Storage-Stable Fuel Concentrate
Corresponding European  and Eurasian regional phase and Canadian, Brazilian,
Australian, Korean, Philippine, Singaporean, Chinese, Japanese, Mexican, Indian
and South African national phase applications have been filed
 
P26805
PCT of P25843
September 15, 2005
Direct Liquid Fuel Cell and Method of preventing Fuel Decomposition in a direct
Liquid Fuel Cell
 
Corresponding Canadian, Brazilian, Australian, Korean, Philippine, Singaporean,
Chinese, Japanese, Mexican, Indian, South African and Vietnamese national phase
and European and Eurasian regional phase applications have been filed
 
P26806
PCT of P25226
May 20, 2005
Disposable Fuel Cell with and without Cartridge and Method of making and using
the Fuel Cell and Cartridge
Corresponding Canadian, Mexican, Brazilian, Indian, Chinese, Japanese, Korean,
Singaporean, Vietnamese, Philippine, Indonesian, Israeli, Australian and South
African national phase and European and Eurasian regional phase applications
have been filed
 
P28058
PCT of  P25680
October 5, 2005
Gas-Blocking Anode for a direct Liquid Fuel Cell
Corresponding Japanese, Korean, Chinese national phase and European and Eurasian
regional phase applications have been filed
 

 
 
 

--------------------------------------------------------------------------------


 

           
P28059
PCT corresp. to P28867
March 21, 2006
Fuel Composition For Fuel Cells
European and Eurasian regional phase and Canadian, Australian, South Korea,
Philippine,
Singapore, Chinese, Japanese, Mexican, Indian, and South African national phase
applications have been filed
 
P31423
PCT based on P28865
January 5, 2007
Hydrophilized Anode For A Direct Liquid Fuel Cell
Corresponding Canadian, Mexican, Brazilian, Indian, Chinese, Japanese, Korean,
Singaporean, Philippine, Australian and South African national phase and
European and Eurasian regional phase applications have been filed
 
P32439
PCT based on P28299
July 2, 2007
Controller For Fuel Cell in Standby Mode Or No Load Condition
National Stage applications must be filed by January 2, 2010 (no priority
claimed)
 
P32440
PCT based on P28301
July 2, 2007
Digital Logic Control DC-To-DC Converter With Controlled Input Voltage And
Controlled Power Output
National Stage applications must be filed by January 2, 2010 (no priority
claimed)
 
P33791
PCT based on P31313
January 29, 2008
Supported Platinum And Palladium Catalysts And Preparation Method Thereof
National Stage applications must be filed by July 30, 2009
 

 
 

--------------------------------------------------------------------------------


 

           
P34375
PCT based on P31583
April 30, 2008
Self-Regulating Hydrogen Generator For Use With A
 Fuel Cell
National Stage applications must be filed by November 1, 2009
 
P34881
PCT based on P32117
July 23, 2008
Dry Method of Making a Gas Diffusion Electrode
National Stage applications must be filed by January 27, 2010
 
P36047
PCT based on V33077
March 3, 2009
 
Fee has not been paid; can probably be revived if action is taken soon
 
 
 
PROVISIONAL APPLICATIONS
V33077
61/033,629
March 4, 2008
Self-Regulating Hydrogen Generator for Fuel Cells and Hybrid Vehicle Power
System Utilizing the Same
Non-provisional (P36190)
and PCT (P36047) have been
filed
A self-regulating hydrogen generation device comprising:
(a) at least one first chamber for holding a liquid and at least one first
substance which is a source of hydrogen and is at least partly soluble in the
liquid;
(b) a catalytic member capable of catalyzing a reaction which involves the at
least one first substance and results in the formation of hydrogen gas; and
(c) a first separation element which is liquid-permeable and capable of allowing
liquid to pass from the first chamber into a second chamber and a second
separation element which is substantially liquid-impervious and gas-pervious.
 
V34382
61/071,903
May 23, 2008
Fuel Cell System and Method of Activating the Fuel Cell
Non-provisional (and PCT) must be filed by May 23, 2009
A fuel cell system comprising:
a fuel cell assembly comprising an anode, a cathode and at least one of:
a solid fuel of the type disclosed in the instant application; and
a solid fuel of the type disclosed in US patent Application No. __________
(Attorney Docket No. V34383).
V34383
61/055,677
May 23, 2008
Solid Fuel Composition For a Direct Liquid Fuel Cell
Non-provisional (P35532) filed
PCT Application
 must be filed by May 23, 2009
A solid hydride-containing mixture, wherein the mixture is suitable for
preparing a liquid fuel for a direct liquid fuel cell, is compacted and
comprises, based on a total weight of the mixture, from about 10 % to about 99.8
% by weight of (i) at least one hydride compound selected from
borohydrides,  aluminum hydrides,  and metal hydrides, and from about 0.1 % to
about 50 % by weight (ii) of at least one alkaline compound selected from
hydroxides of alkali and alkaline earth metals, Zn, Al, and ammonium, and
wherein the mixture, if placed in a direct liquid fuel cell and contacted with
an aqueous liquid which is capable of dissolving the mixture, dissolves
gradually as the at least one hydride compound is consumed while the fuel cell
is in operation.

 

--------------------------------------------------------------------------------


 

           
V35531
61/202,081
January 28, 2009
Stackable and/or Scalable Module Fuel Cell System Utilizing Solid Fuel
 
A fuel cell system comprising:
a fuel cell assembly comprising at least one stackable module;
the module having at least one of:
a solid fuel of the type disclosed in the instant application; and
a solid fuel of the type disclosed in at least one of US patent Application Nos.
61/055,677 filed on May 23, 2008 (Attorney Docket No. V34383) and 12/333,747
filed on December 12, 2008 (Attorney Docket No. P35532)
V35768
61/202,240
February 9, 2009
Dual Side-By-Side Module Fuel Cell Utilizing Solid Fuel
 
A fuel cell system comprising at least one of:
at least one module having at least one element shown in at least one of the
drawing figures;
plural modules as shown in at least one of the drawing figures;
plural modules having fuel chambers arranged opposite one another;
plural modules having fuel chambers separated by a common air chamber;
plural modules having fuel chambers separated by adjacently arranged cathodes;
plural modules having cathodes arranged adjacent each other;
plural modules having cathodes arranged adjacent each other and sharing a common
air space;
plural modules having cathodes facing one another;
plural modules having cathodes protected by a common protection system;
facing one another;
plural modules having a system for equalizing the pressure in the fuel chambers
of the plural modules; and
plural modules having a system for equalizing the pressure between the
electrolyte and fuel cambers.

 

--------------------------------------------------------------------------------


 

           
V35770
61/202,394
February 25, 2009
V-Shaped Fuel Cell System Utilizing Solid Fuel
 
A fuel cell system comprising:
a fuel cell housing having at least one of:
a solid fuel of the type disclosed in the instant application; and
a solid fuel of the type disclosed in at least one of US patent Application Nos.
61/055,677 filed on May 23, 2008 (Attorney Docket No. V34383) and 12/333,747
filed on December 12, 2008 (Attorney Docket No. P35532); and
at least one of:
the housing having two non-parallel main side surfaces;
the housing being generally V-shaped; and
the housing having a generally V-shaped chamber sized and configured receive
therein the solid fuel.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
NATIONAL STAGE APPLICATIONS
 
P31111
2,567,057
National Stage in Canada of PCT P26806
PCT filed May 20, 2005
Disposable Fuel Cell with and without Cartridge and Method of making and using
the Fuel Cell and Cartridge
Filed response to 1st Office Action
 
P31112
1-2006-502319 National Stage in Mexico of PCT P26806
Waiting on 1st Office Action
 
 
P31113
 
PI 0511280-0
National Stage in Brazil of PCT P26806
 
Waiting on 1st Office Action
 
P31114
200602150
Regional Stage in Eurasian Patent Office of PCT P26806
Received first 2nd Office Action; response due by 5/30/09
 
P31115
1567/MUMNP/20National Stage in India of PCT P26806
Response to 1st Office Action
in preparation
 
 
P31116
 
200580023893.0
National Stage in China of PCT P26806
 
No  Office Action yet
 
P31117
2007-517531
National Stage in Japan of PCT P26806
No  Office Action yet
 
 
 
P31118
 
 
7026900/2006National Stage in South Korea of PCT P26806
 
 
Patent No. 10-0800614 issued on 01/28/08
 
P31119
200607870-3
National Stage in Singapore of PCT P26806
About to be granted; granting fee to be paid
 
P31121
1-2006-02091
National Stage in Vietnam of PCT P26806
No  Office Action yet
 
P31122
1-2006-502319
National Stage in Philippines of PCT P26806
Response to 1st Office Action filed
 
P31123
W00200603287
National Stage in Indonesia of PCT P26806
No  Office Action yet
 
P31124
05803792.0
Regional  Stage in European Patent Office of PCT P26806
No  Office Action yet
 
P31126
179283
National Stage in Israel of PCT P26806
No  Office Action yet
 
P31127
2005270923
National Stage in Australia of PCT P26806
Acceptance fee paid; patent should issue soon
 
P31128
2006/10402
National Stage in South Africa of PCT P26806
Patent 2006/10402
Issued 6/25/08
 

 

--------------------------------------------------------------------------------


 
 
P31459
05850784.9 Regional Stage in European Patent Office of PCT P26805
PCT filed September 15, 2005
Direct Liquid Fuel Cell and Method of preventing Fuel Decomposition in a direct
Liquid Fuel Cell
 
No  Office Action yet
 
 
P31460
 
2,580,045
National Stage in Canada of PCT P26805
 
No  Office Action yet
 
P31461
PI 0515310-7
 National Stage in Brazil of PCT P26805
No  Office Action yet
 
P31462
200700645 Regional Stage in Eurasian Patent Office of PCT P26805
2nd Office Action issued
 
Response due by 7/26/09
 
P31463
2005310973 National Stage in Australia of PCT P26805
2nd Office Action issued
 
Response due by 5/20/09
 
P31464
10-2007-7008547 National Stage in South
Korea of PCT P26805
Patent No. 10-0853021 issued on 08/12/08
 
P31465
1-2007-500516 National Stage in
Philippines of PCT P26805
No  Office Action yet
 
P31466
200701521-7 National Stage in Singapore of PCT P26805
No  Office Action yet
 
P31467
200580031077.4
National Stage in China of PCT P26805
No  Office Action yet
 
P31468
2007-531878
National Stage in Japan of PCT P26805
No  Office Action yet
 
P31469
MX/a/07/003028
National Stage in
Mexico of PCT P26805
No  Office Action yet
 
P31470
502/MUMNP/2007 National Stage in India of PCT P26805
1st Office Action issued; response due by 08/05/09;
 
 
P31471
2007/03044 National Stage in South Africa of PCT P26805
Application allowed
 
P31472
1-2007-00730 National Stage in Vietnam of PCT P26805
No  Office Action yet
 

 
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

P31762
05850777.3 Regional Stage in European Patent Office of PCT P28058
PCT filed October 5, 2005
Gas-Blocking Anode for a Direct Liquid Fuel Cell
No  Office Action yet
 
P31763
200700801 Regional Stage in Eurasian Patent Office of PCT P28058
 
Eurasian Patent 011221
 
Issued 2/27/09
 
P31764
7010285/2007
National Stage in South Korea of PCT P28058
 
Filed response to Office Action
 
P31765
200580037128.4
National Stage in China of PCT P28058
 
Response to 1st Office Action filed 3/15/09
 
P31766
2007-535274 National Stage in Japan of PCT P28058
 
No  Office Action yet
 
P32222
05850777.3 Regional Stage in European Patent Office of PCT P26797
PCT filed February 23, 2005
Storage-Stable Fuel Concentrate
No  Office Action yet
 
P32223
2,595,824
National Stage in Canada of PCT P26806
No  Office Action yet
 
P32224
PI 0519900-0 National Stage in Brazil of PCT P26797
No  Office Action yet
 
P32225
200701789
Regional Stage in Eurasian Patent Office of PCT P26797
Application allowed;
Grant fee must be paid by 10/8/09 at the latest
 
P32226
2005328186 National Stage in Australia of PCT P26797
Response to 1st Office Action
due by 3/17/10
 
P32227
7021958/2007
National Stage in South Korea of PCT P26797
No  Office Action yet
 
P32228
1-2007-501666
National Stage in
Philippines of PCT P26797
No  Office Action yet
 
P32229
200705511-4 National Stage in Singapore of PCT P26797
Response to 1st Office Action due by 8/7/09
 
P32230
200580048646.6
National Stage in China of PCT P26797
Response to 1st Office Action due by 7/14/09
 
P32231
2007-556669
National Stage in Japan of PCT P26797
No  Office Action yet
 
P32232
MX/a/2007/009992
National Stage in
Mexico of PCT P26797
No  Office Action yet
 
P32233
1388/MUMNP/2007 National Stage in India of PCT P26797
No  Office Action yet
 
P32234
2007/08046
National Stage in South Africa of PCT P26797
No  Office Action yet
 

 

--------------------------------------------------------------------------------


 
P32923
 
06739107.8 Regional Stage in European Patent Office of PCT P28059
 
PCT filed March 21, 2006
 
Fuel Composition For Fuel Cells
 
No  Office Action yet
 
 
P32924
 
2,602,496
National Stage in Canada of PCT P28059
 
No  Office Action yet
 
P32925
200702038
Regional Stage in Eurasian Patent Office of PCT P28059
Filed response to 1st Office Action
 
P32926
2006227217 National Stage in Australia of PCT P26797
Response to  1st Office Action due by 4/9/10
 
P32927
7024289/2007
National Stage in South Korea of PCT P28059
No  Office Action yet
 
P32928
1-2007-502075
National Stage in
Philippines of PCT P28059
No  Office Action yet
 
P32929
200708365-2 National Stage in Singapore of PCT P28059
No  Office Action yet
 
P32930
200680009330.0
National Stage in China of PCT P28059
No  Office Action yet
 
P32931
2008-503085
National Stage in Japan of PCT P28059
No  Office Action yet
 
P32932
MX/a/2007/011616
National Stage in
Mexico of PCT P28059
No  Office Action yet
 
 
P32933
 
1619/MUMNP/2007 National Stage in India of PCT P28059
 
No  Office Action yet
 
P32934
2007/08731
National Stage in South Africa of PCT P28059
No  Office Action yet
 

 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

P34454
07815050.5 Regional Stage in European Patent Office of PCT P31423
PCT filed January 7, 2007
Hydrophilized Anode For A Direct Liquid Fuel Cell
No  Office Action yet
 
P34455
National Stage in Canada of PCT P31423
No  Office Action yet
 
P34456
National Stage in Brazil of PCT P31423
No  Office Action yet
 
P34457
200870150
Regional Stage in Eurasian Patent Office of PCT P31423
No  Office Action yet
 
P34458
2007266791 National Stage in Australia of PCT P31423
No  Office Action yet
 
P34459
7019216/2008
National Stage in South Korea of PCT P31423
No  Office Action yet
 
P34460
1-2008-501465
National Stage in
Philippines of PCT P31423
No  Office Action yet
 
P34461
00804465-3 National Stage in Singapore of PCT P31423
No  Office Action yet
 
P34462
200780001924.2
National Stage in China of PCT P31423
No  Office Action yet
 
P34463
National Stage in Japan of PCT P31423
No  Office Action yet
 
P34464
MX/a/2008/008049
National Stage in
Mexico of PCT P31423
No  Office Action yet
 
P34465
1510/MUMNP/2008 National Stage in India of PCT P31423
No  Office Action yet
 
P34466
2008/06347
National Stage in South Africa of PCT P31423
No  Office Action yet
             




--------------------------------------------------------------------------------


US Patent or application number (assignee)
Title
Status
Foreign Granted
Foreign Pending
Abstract
US 7,008,565 (More)
Flexible electroconductive foam and method of preparation thereof
granted
   
A method of preparing an electroconductive foam, and the foam so prepared. An
electroconductive polymer such as polyaniline is dispersed in a liquid medium
that includes an aromatic solvent such as xylene and an organic
dopant/dispersant such as an aromatic sulfonic acid. The electroconductive
polymer together with the organic dopant/dispersant constitute between 10% and
25% of the resulting dispersion. The dispersion is introduced to the pores of an
electrically insulating foam matrix such as polyurethane. Excess dispersion is
expelled and the foam is dried actively, to line the pores with an
electroconductive lining.
US 6,878,664 (Medisel)
Class of Electrocatalysts and a gas diffusion electrode based thereon for fuel
cells
granted
   
An electrocatalyst based on a highly electroconducting polymer and a transition
metal, in which transition metal atoms are covalently bonded to heteroatoms of
the backbone monomers of the polymer. The covalently bonded transition metal
atoms are nucleation sites for catalytically active transition metal particles.
The complex is prepared by complexing a highly electroconducting polymer with
transition metal coordination ions and then reducing the transition metal ions
to neutral atoms. An electrode for a fuel cell is made by impregnating an
electrically conducting sheet with the catalytic complex and drying the
impregnated sheet. The scope of the present invention includes such electrodes
and the fuel cells that incorporate these electrodes.
US 6,773,470 (More)
Suspensions for use as a fuel for electrochemical fuel cells
granted
Australia, China, Singapore, New Zealand, Israel, South Africa, Mexico, Russia,
Philippians
Canada, Japan, Europe, S. Korea, India, Indonesia, Brazil, Poland, Columbia,
Costa Rica
A fuel composition for fuel cells includes a polar solvent such as water, a
first portion of a first fuel dissolved in the solvent at a saturated
concentration, and a second portion of the first fuel suspended in the solvent
to serve as a reservoir of fuel as the dissolved portion is consumed.
Preferably, the first fuel is a hydride such as NaBH.sub.4. Optionally, the fuel
composition also includes a second fuel such as an alcohol that also controls
the solubility of the first fuel in the solvent, inhibits decomposition of the
first fuel and stabilizes the suspension. Preferably, the fuel composition also
includes an additive such as an alkali for stabilizing the first fuel.
US 6,758,871 (More)
Liquid fuel compositions for electrochemical fuel cells
granted
   
A new fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a hydrogen-containing inorganic compound
with a high reduction potential, such as NaBH.sub.4, which acts as a highly
reactive source of energy and serves to catalyze the catalytic oxidation of the
primary fuel.
US 6,730,350 (Medisel)
Class of Electrocatalysts and a gas diffusion electrode based thereon for fuel
cells
granted
   
An electrocatalyst based on a highly electroconducting polymer and a transition
metal, in which transition metal atoms are covalently bonded to heteroatoms of
the backbone monomers of the polymer. The covalently bonded transition metal
atoms are nucleation sites for catalytically active transition metal particles.
The complex is prepared by complexing a highly electroconducting polymer with
transition metal coordination ions and then reducing the transition metal ions
to neutral atoms. An electrode for a fuel cell is made by impregnating an
electrically conducting sheet with the catalytic complex and drying the
impregnated sheet. The scope of the present invention includes such electrodes
and the fuel cells that incorporate these electrodes.
US 6,562,497 (More)
Liquid fuel compositions for electrochemical fuel cells
granted
   
A new fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface-active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a hydrogen-containing inorganic compound
with a high reduction potential, such as NaBH.sub.4, which acts as a highly
reactive source of energy and serves to catalyze the catalytic oxidation of the
primary fuel.
US 6,554,877 (More)
Liquid fuel compositions for electrochemical fuel cells
granted
Australia, China, Singapore, Israel, South Africa, Mexico, Russia, Philippines
Canada, Japan, India, Brazil, Columbia, Costa Rica, Ecuador
A new fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a hydrogen-containing inorganic compound
with a high reduction potential, such as NaBH.sub.4, which acts as a highly
reactive source of energy and serves to catalyze the catalytic oxidation of the
primary fuel.
US 6,479,181 (Medisel)
Class of Electrocatalysts and a gas diffusion electrode based thereon for fuel
cells
granted
   
An electrocatalyst based on a highly electroconducting polymer and a transition
metal, in which transition metal atoms are covalently bonded to heteroatoms of
the backbone monomers of the polymer. The covalently bonded transition metal
atoms are nucleation sites for catalytically active transition metal particles.
The complex is prepared by complexing a highly electroconducting polymer with
transition metal coordination ions and then reducing the transition metal ions
to neutral atoms. An electrode for a fuel cell is made by impregnating an
electrically conducting sheet with the catalytic complex and drying the
impregnated sheet. The scope of the present invention includes such electrodes
and the fuel cells that incorporate these electrodes.
US 6,380,126 (Medisel)
Class of Electrocatalysts and a gas diffusion electrode based thereon for fuel
cells
granted
   
An electrocatalyst based on a highly electroconducting polymer and a transition
metal, in which transition metal atoms are covalently bonded to heteroatoms of
the backbone monomers of the polymer. The covalently bonded transition metal
atoms are nucleation sites for catalytically active transition metal particles.
The complex is prepared by complexing a highly electroconducting polymer with
transition metal coordination ions and then reducing the transition metal ions
to neutral atoms. An electrode for a fuel cell is made by impregnating an
electrically conducting sheet with the catalytic complex and drying the
impregnated sheet. The scope of the present invention includes such electrodes
and the fuel cells that incorporate these electrodes.
US 20030207160 (More)
Suspensions for use as a fuel for electrochemical fuel cells
   
A fuel composition for fuel cells includes a polar solvent such as water, a
first portion of a first fuel dissolved in the solvent at a saturated
concentration, and a second portion of the first fuel suspended in the solvent
to serve as a reservoir of fuel as the dissolved portion is consumed.
Preferably, the first fuel is a hydride such as NaBH.sub.4. Optionally, the fuel
composition also includes a second fuel such as an alcohol that also controls
the solubility of the first fuel in the solvent, inhibits decomposition of the
first fuel and stabilizes the suspension. Preferably, the fuel composition also
includes an additive such as an alkali for stabilizing the first fuel.
US 20030207157 (More)
Liquid fuel compositions for electrochemical fuel cells
   
A liquid fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface-active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a compound having a standard reduction
potential more negative than the reduction potential of hydrogen gas, which
serves as a source of energy and serves to catalyze the catalytic oxidation of
the primary fuel.
US 20020142196 (More)
Liquid fuel compositions for electrochemical fuel cells
   
A liquid fuel composition useful for catalytic fuel cells is made up of at least
two components. The primary fuel component is a surface-active compound, such as
methanol, that is a source of and acts to prevent unwanted decomposition of the
auxiliary fuel. The auxiliary fuel is a compound having a standard reduction
potential more negative than the reduction potential of hydrogen gas, which
serves as a source of energy and serves to catalyze the catalytic oxidation of
the primary fuel.


 

--------------------------------------------------------------------------------


Schedule 9(p)
Permitted Liens


1.  
More Energy Ltd. has granted to Sonnenschein Nath & Rosenthal a first priority
security interest in, and a related “fixed charge” with respect to, its
manufacturing equipment located at its production facility at Celestica,
Parkmore Business Park, Ballybrit, Galway, Ireland.

 
2.  
The Company has been named as defendant in lawsuits filed by suppliers for past
due invoices, of which five of the plaintiffs have been granted attachments,
totaling approximately $100,000, on the bank accounts of Medis El Ltd. in
Israel.  In addition, the Company continues to receive claims, both oral and in
writing, by vendors, suppliers and service providers threatening legal action
for payment of past due invoices under its arrangements with these third
parties.  Moreover, the Company has not paid payroll to its employees or related
taxes and social benefits due to governmental agencies for the months of July
and August.  These non-payments place the Company at risk for additional legal
actions.

 
3.  
More Energy Ltd. has negotiated settlements with two of its vendors, KRAMSKI
GmbH (“Kramski”) and A.J Englander Ltd. (“Englander”), in respect of substantial
payment obligations owed to such vendors by More Energy Ltd.  These settlement
agreements obligate More Energy Ltd. to, among other things, return certain of
its equipment that was originally manufactured by Kramski and Englander to its
respective manufacturer for which More Energy Ltd. will receive a substantial
credit against the amounts owed to such vendor.

 
 
 



--------------------------------------------------------------------------------

